Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 1 of 10




 EXHIBIT B
  Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 2 of 10




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,

       Plaintiffs,
                                               CMLACTION
V.
                                               FILE NO. 1:21-CV-02070-JPB
 BRIAN KEMP, Governor of the State
 of Georgia, in his official capacity, et
 al.,

       Defendants.


                     DECLARATION OF J. BLAKE EVANS

      Pursuant to 28 U.S.C. § 1746, I, JOSEPH BLAKE EVANS, make the

following declaration:

                                      1.

      My name is J. Blake Evans. I a m over the age of 21 years, and I am

under no legal disability which would prevent me from giving this

declaration. If called to testify, I would testify under oath to these facts.

                                      2.

      I currently am the Deputy Director of Elections for the Secretary of

State of Georgia. I h ave held that position since July 2020. From March 2019

to July 2020, I was the Elections Chief for the Fulton County Department of
  Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 3 of 10




Registration and Elections. I have worked in the administration of Georgia

election processes for more than two years.

                                     3.

      As part of the training and implementation related to Georgia's

Dominion voting equipment, the Secretary's office provided counties with

guidance about the proper setup of precincts to ensure voter privacy. On

February 13, 2020, former Elections Director Chris Harvey uploaded a set of

diagrams to the communication system used to communicate with election

officials across the state. The post of that document and the document itself

are attached to this declaration as Exhibit 1.

                                     4.

      Under Georgia law as modified by SB 202, voters can apply for an

absentee ballot up to 78 days before an election. SB 202 at 38:927-933. There

is no limitation in Georgia law about applying for an absentee ballot only

after certification. Indeed, military and overseas voters regularly applied for

runoff ballots before the changes made by SB 202.




                                          1
Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 4 of 10




     I declare under penalty of perjury that the foregoing is true and correct.

Executed this 24th day of June, 2021.




                                    2
Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 5 of 10




                    EXHIBIT 1
                                                                                                                                                  1 of 1
                   Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 6 of 10Page


                                                                                                                   Welcome, Gabrielle Holland



                                                                                                       Search this site
                                        Election Portal Information Center

                                     State
                                                  Election      Elections                  Official
                                   Elections                                   FAQ                                   The Buzz            Training
                                                  Planner       Directory               Communications
                                   Calendar



                                                                                                            A


  Polling Place Privacy for Voters
  o replies




                  Harvey, Chris
                  I've uploaded three diagrams that illustrate potential problems and solutions to
                  securing voter privacy. This is based on reported concerns and our own observations.

                  Simply said, having the BMD screens facing areas where observers or people waiting

                  to vote decreases the privacy of the voter. Simple solutions involving turning the
                  BMDs so that face away from the public are illustrated in the diagrams. See also

                  O.C.G.A. 21-2-267(a)

                  The diagrams can be found on Firefly under Training>Polling Place Information

                  Chris Harvey

                  February 13   Reply




    Add a reply


                                                                                                                                              Reply




                                                                                                                Secretary of State Elections Division
                                                     Poll Worker
              Download          GAVREO       Links                     Uploads      Webinars       CertifiCcftMMJr                        Wf8tiftHihts
                                                      Training                                                  Atlanta, GA 30334 I 404.656.2871



              Dynamo




https://firefly.sos.ga.gov/Lists/The%20Buzz/Flat.aspx7RootFolder-%2FLists%2FThe%20...                                                       8/20/2020
 Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 7 of 10




      Precinct Layout
to Aid with Privacy Training
          Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 8 of 10




                 B MPRECINCT
    INEFFECTIVE/BAD Ds EXPO   S E D TO
                             LAYOUT     VIE
                                    - BMDs  W
                                           EXPOSED TO VIEW

                    cords                                        cords




waiting                       Poll pad check-in                              waiting
to vote                                                                      to vote
             Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 9 of 10




                 B M D PRECINCT
  EFFECTIVE/PREFERRED  S C R E E NLAYOUT
                                   S SHIE  L D ED
                                         - BMD  SCREENS SHIELDED
                        cords                                        cords



     voter                         voter           voter                        voter




waiting                           Poll pad check-in                                     waiting
to vote                                                                                 to vote
           Case 1:21-cv-02070-JPB Document 21-2 Filed 06/24/21 Page 10 of 10




                  B M DPRECINCT
   EFFECTIVE/PREFERRED  S C R E ELAYOUT
                                 N S S H -I E L DSCREENS
                                            BMD  ED      SHIELDED
                     cords                                            cords




voter                                voter    voter                              voter




 waiting                          Poll pad check-in                            waiting
 to vote                                                                       to vote
